WIGGINTON, Judge.
After careful analysis of the record and the parties’ briefs, we are compelled to defer to the deputy commissioner’s evaluation of the evidence and his findings that the employee suffered from a preexisting permanent physical impairment of mental retardation and that the employer knew of that impairment prior to the subsequent accident. Consequently, the employer was entitled to the conclusive presumption in section 440.49(2)(f)l, Florida Statutes (1985), and to reimbursement from the Fund, according to the statute, for all compensation for permanent total disability paid by the employer.
However, we must reverse the deputy commissioner’s award of reimbursement for the percentage of compensation for temporary total disability and remedial treatment insofar as the deputy specifically found that the preexisting permanent impairment did not contribute to the need for remedial treatment for the head injury. See Special Disability Trust Fund v. Parkway General Hospital, 407 So.2d 1030 (Fla. 1st DCA 1981).
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
BOOTH and BARFIELD, JJ., concur.